           Case 2:19-cr-00350-JD Document 57 Filed 08/26/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES                                              CRIMINAL ACTION

                v.

    DONNIE SMITH                                               NO. 19-350 -01
    ABID STEVENS and                                                      -02
    MAURICE QUINN                                                         -03

                                           ORDER

        AND NOW, this 23rd day of August, 2019, upon consideration of Defendant’s Motion to

Dismiss Count Two (Document No. 42, filed July 16, 2019), filed by Maurice Quinn and joined

in by defendants Donnie Smith and Abid Stevens,1 and Government’s Response in Opposition to

Defendant’s Motion to Dismiss Count Two (Document No. 43, filed July 25, 2019), IT IS

ORDERED that Defendant’s Motion to Dismiss Count Two is DENIED.

        The decision of the Court is based on the following:

        On June 20, 2019, a grand jury returned an Indictment charging defendants Donnie

Smith, Abid Stevens, and Maurice Quinn with one count of robbery which interferes with

interstate commerce (“Hobbs Act robbery”) under 18 U.S.C. § 1951 (“Count One”) and one

count of using, carrying, and brandishing a firearm during and in relation to a crime of violence

under 18 U.S.C. § 924(c) (“Count Two”).

        Under Federal Rule of Criminal Procedure 12(b)(3)(B)(v), defendant Quinn filed a

motion to dismiss Count Two for failure to state an offense, on the ground that Hobbs Act




1
 Motion to Join in Pre-Trial Motions Filed by Co-Defendants filed by defendant Donnie Smith
(Document No. 48, filed July 31, 2019) and Motion to Join in Motions of Codefendants filed by
defendant Abid Stevens (Document No. 49, filed August 7, 2019) are GRANTED.
           Case 2:19-cr-00350-JD Document 57 Filed 08/26/19 Page 2 of 5




robbery is not a “crime of violence,” a required element under § 924(c)(1)(A). Defendants Smith

and Stevens filed motions to join in the motion to dismiss.

       Section 924(c)(1)(A) prohibits carrying, brandishing, or discharging a firearm “during

and in relation to any crime of violence or drug trafficking crime.” A crime of violence is

defined by § 924(c)(3) as any felony offense that

       (A) has as an element the use, attempted use, or threatened use of physical force against
           the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against the person or
           property of another may be used in the course of committing the offense.

In United States v. Davis, the Supreme Court recently held that the “residual clause” of

§ 924(c)(3)(B) was unconstitutionally vague. 139 S. Ct. 2319, 2324 (2019). Accordingly, to

constitute a predicate offense for § 924(c)(1)(A), the defendants’ Hobbs Act robbery charge must

satisfy § 924(c)(3)(A), also known as the “elements clause.”

       Section 1951(b)(1) defines “robbery” for the purposes of the Hobbs Act as the “unlawful

taking or obtaining of personal property from the person or in the presence of another, against his

will, by means of actual or threatened force, or violence, or fear of injury, immediate or future, to

his person or property….”

       Defendants argue that Hobbs Act robbery does not constitute a crime of violence under

the elements clause of § 924(c)(3)(A). To determine whether a criminal offense qualifies as a

predicate crime of violence, the Court applies a categorical approach. The Supreme Court

requires this approach for analyzing predicate offenses under § 924(c). Davis, 139 S. Ct. 2319 at

2328–30. Using a categorical approach, the Court must “‘look only to the statutory

definitions’—i.e., the elements—of a defendant’s prior offenses, and not to ‘the particular facts

underlying those convictions.’” Descamps v. United States, 133 S. Ct. 2276, 2283 (2013)

(quoting Taylor v. U.S., 495 U.S. 575, 600 (1990)); see also United States v. Dahl, 833 F.3d 345,

                                                 2
           Case 2:19-cr-00350-JD Document 57 Filed 08/26/19 Page 3 of 5




349 (3d Cir. 2016) (quoting Descamps). The Court then “ascertain[s] the least culpable conduct

hypothetically necessary to sustain a conviction under the statute.” Hernandez-Cruz v. Att’y

Gen. of the United States, 764 F.3d 281, 285 (3d Cir. 2014) (internal quotation marks omitted).

       Defendants contend that, under the categorical approach, the least culpable conduct

required for conviction under Hobbs Act robbery does not necessarily involve “the use,

attempted use, or threatened use of physical force” as required by the elements clause. They first

argue that the Hobbs Act defines “actual or threatened force” as “only one among several

alternative means of satisfying a broader element: the taking of property from another ‘against

his will,’” not as an element. Def. Mot. Dismiss at 3. Second, defendants argue that there are

multiple factual scenarios in which a defendant could be convicted of Hobbs Act robbery without

satisfying the force and mens rea requirements of the elements clause. Def. Mot. Dismiss at 4–8.

       Several United States Courts of Appeals have applied the categorical approach in

determining that Hobbs Act robbery has “as an element the use, attempted use, or threatened use

of physical force.” In doing so, those courts rejected arguments similar to the ones advanced by

defendants. See, e.g., United States v. Jones, 919 F.3d 1064 (8th Cir. 2019); United States v.

Garcia-Ortiz, 904 F.3d 102, 108 (1st Cir. 2018) (holding that the mens rea element of Hobbs Act

robbery is not less than that required by the elements clause); United States v. Melgar-Cabrera,

892 F.3d 1053 (10th Cir. 2018); United States v. Hill, 890 F.3d 51, 57–58 (2d Cir. 2018)

(determining that the quantum of force required by Hobbs Act robbery is not less than that

required by the elements clause); United States v. Fox, 878 F.3d 574 (7th Cir. 2017); United

States v. Buck, 847 F.3d 267 (5th Cir. 2017); In re St. Fleur, 824 F.3d 1337 (11th Cir. 2016).

       In United States v. Robinson, 844 F.3d 137 (3d Cir. 2016), the Third Circuit determined

that Hobbs Act robbery is a crime of violence but in doing so it departed from the categorical



                                                3
           Case 2:19-cr-00350-JD Document 57 Filed 08/26/19 Page 4 of 5




approach, instead evaluating the facts and conduct underlying the defendant’s robbery

conviction. See United States v. Galati, 844 F.3d 152 (3d Cir. 2016) (applying Robinson).

Defendants argue that the Supreme Court decision in Davis abrogates the majority decision in

Robinson because it utilized the categorical approach. Def. Mot. Dismiss at 8–9. This Court

agrees with defendants on this point, but notes that, even in applying a “modified” framework,

the Robinson court acknowledged that the definition of Hobbs Act robbery under the categorical

approach “would seem adequate in and of itself to satisfy the ‘elements’ clause of”

§ 924(c)(3)(A). Robinson, 844 F.3d at 143–44. Moreover, in a concurring opinion in Robinson,

Judge Fuentes applied the categorical approach and reached the same conclusion: the definition

of Hobbs Act robbery does not sweep more broadly than the provisions of the elements clause

and “is in fact a ‘crime of violence.’” 844 F.3d at 150 (Fuentes, J., concurring).

       Multiple district courts in this Circuit have adopted or favorably cited Judge Fuentes’s

reasoning in his Robinson concurrence. See, e.g., Randolph v. United States, No. CV 16-2865

(AET), 2019 WL 365742, at *3 (D.N.J. Jan. 30, 2019) (finding it “facially apparent [under the

categorical approach] that the requirement that actual or threatened force or violence be used to

perpetuate the unlawful taking places Hobbs Act robbery squarely in the elements clause of §

924(c)(3)(A)”); United States v. Rodriguez, No. CR 16-288, 2017 WL 1398334, at *2 n.2 (E.D.

Pa. Apr. 18, 2017), aff’d 770 F. App’x 18 (3d Cir. 2019) (noting that “[t]he U.S. Circuit Courts

of Appeal to address this question have unanimously held that Hobbs Act robbery, based on its

elements alone, is a ‘crime of violence’” as defined by the elements clause).




                                                 4
          Case 2:19-cr-00350-JD Document 57 Filed 08/26/19 Page 5 of 5




       For the foregoing reasons, the Court concludes that, under the categorical approach,

Hobbs Act robbery constitutes a crime of violence under § 924(c)(3)(A). The Court thus denies

defendant Quinn’s Motion to Dismiss Count Two of the Indictment, joined in by defendants

Smith and Stevens.



                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.




                                               5
